Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Petitioner, a Bay Constable for the Town of Hempstead in Nassau County, was injured when he slipped on ice while walking from the parking lot to his office at the start of his shift. Minutes prior to the accident, petitioner had punched in at work and he sustained his injuries while returning from his car to retrieve his eyeglasses. Respondent found that petitioner did not sustain his injuries in the course of performing his duties as a Bay Constable and, therefore, denied his application for accidental disability retirement benefits. Inasmuch as there is evidence in the record that petitioner was not in uniform and not actually performing his job duties at the time of the accident, we find that respondent’s determination is supported by substantial evidence and must be confirmed.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., *755concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.